           Case 5:20-cv-06546-JMG Document 5 Filed 02/26/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

MELANIE E. DAMIAN,                        :
AS RECEIVER OF TODAY'S GROWTH             :
CONSULTANT, INC.,                         :
      d/b/a                               :
THE INCOME STORE,                         :
                Plaintiff,                :                Civil No. 5:20-cv-06546-JMG
                                          :
                  v.                      :
                                          :
ASHER MILGROM, et al.,                    :
                  Defendants.             :
__________________________________________

                                           ORDER

       AND NOW, this 26th day of February, 2021, IT IS HEREBY ORDERED THAT the

application of, Kenneth Dante Murena, Esquire, to practice in this court pursuant to Local Rule

of Civil Procedure 83.5.2(b) is:

 ☒     Granted

 ☐     Denied



                                                    BY THE COURT:



                                                    /s/ John M. Gallagher
                                                    JOHN M. GALLAGHER
                                                    United States District Court Judge
